        Case 2:20-cv-00083-RMP       ECF No. 6    filed 05/14/20   PageID.44 Page 1 of 2




1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


3                                                                  May 14, 2020
                                                                        SEAN F. MCAVOY, CLERK
4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     ERIC DUANE ANDERSON,
                                                     NO: 2:20-CV-83-RMP
8                                Plaintiff,
                                                     ORDER ADOPTING REPORT AND
9           v.                                       RECOMMENDATION AND
                                                     DISMISSING COMPLAINT
10    LORI BISHOP, et al.,                           WITHOUT PREJUDICE

11                              Defendants.

12

13         Magistrate Judge John T. Rodgers filed a Report and Recommendation on

14   April 23, 2020, recommending that Plaintiff’s Complaint be dismissed without

15   prejudice for failure to pay the requisite filing fee or submit a properly completed

16   Application to Proceed In Forma Pauperis. ECF No. 5 (citing ECF Nos. 3 and 4).

17   Objections were due on or before May 7, 2020. Upon review of the record, the

18   Court finds that Plaintiff still has not paid the filing fee or submitted a properly

19   completed Application to Proceed In Forma Pauperis. Additionally, no objections

20   to the Magistrate Judge’s Report and Recommendation have been filed.

21
     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
     COMPLAINT WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00083-RMP      ECF No. 6    filed 05/14/20   PageID.45 Page 2 of 2




1          Accordingly, IT IS HEREBY ORDERED:

2          1. The Court ADOPTS the Report and Recommendation at ECF No. 5 in its

3              entirety.

4          2. Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

5          3. Plaintiff shall provide notice of this dismissal to any and all Defendant(s)

6              that he served with a copy of the Complaint and Summons in this matter.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order, provide a copy to Plaintiff, and close the file.

9          DATED May 14, 2020.

10
                                                  s/ Rosanna Malouf Peterson
11                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21
     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
     COMPLAINT WITHOUT PREJUDICE ~ 2
